DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022 was filed after the mailing date of the Non-Final Action on April 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed July 22, 2022, is acknowledged. Claim 1, 4, and 9-10 are amended. Claims 5-6 and 11-13, and Claims 7-8 and 14-16, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions Group II and Group III, respectively, there being no allowable generic or linking claim. Applicant timely elected without traverse in the reply filed March 7, 2022.
Claims 1-16 are pending, and Claims 1-4 and 9-10 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “optional arbitrary elements and inevitable impurities”. It is unclear if the inevitable impurities are also optional, or if the claim intends to require ‘inevitable impurities’, and further, ‘optional arbitrary elements’. Further, the language ‘arbitrary’ causes the claim to be indefinite because it is unclear whether or not the elements are intentional or desired. Examiner suggests claim language such as “inevitable impurities, and optional additive elements”.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doc1 (previously cited, RD 455074) in view of Hondel (previously cited, “Strengthening mechanisms in gold-platinum alloys”).
Regarding Claims 1, 4 and 9-10, Doc1 discloses a medical Au-Pt-Pd alloy consisting of Au, Pt, Pd (see para. 1, para. 6 and para. 7). 
While Doc1 discloses that additional components may be included, one of ordinary skill in the art would appreciate that these additional components are optional and not required. Thus, one of ordinary skill in the art would also appreciate that the invention of Doc1 reads on the claimed limitations of ‘optional arbitrary additive elements’ wherein the ‘arbitrary additive elements are Ca and/or Zr having a total amount of 0 mass% or more and 0.5mass% or less. Examiner notes that the limitation “optional arbitrary elements” does not require the presence of these elements to read on the claimed invention.
Additionally, regarding the term ‘medical’, this is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02. 
Doc1 does not expressly disclose if inevitable impurities are present and in which amounts, but one of ordinary skill in the art would appreciate the invention of Doc1 desires the elements of only Au, Pt, and Pd to be present within the alloy. It would be obvious to one of ordinary skill in the art to limit any inventible impurity, such as those claimed (Ag, Co, Cr, Fe, Ir, Mg, Ni, Rh, Ru, Si, Sn and Ti), to be low as possible and 0%, and thus to be within the claimed range of 0-200ppm, in order to produce an alloy which only contains the desired elements (Au, Pt and Pd).
Doc1 further discloses wherein the Au-Pt-Pd alloy comprises:
a metal structure on any cross-section (one of ordinary skill in the art would appreciate the alloy comprised of metal to have a metal structure on any cross-section), and
a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pt, and 4-20% Pd (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 70% Au, 15% Pt and 15% Pd (see para. 6), or a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Doc1 does not specifically disclose the phases of the Au-Pt-Pd alloy nor percentages thereof.
Hondel teaches wherein a common processing route for Au-Pt-Pd alloys (see section 1.1, para. 1 disclosing 59% Au, 30% Pt and 10% Pd) include melting, casting, rolling, homogenization, quenching, deep drawing and punching (plastic working), and heat treatment for the production of precipitates (see section 1.1, para. 2; see also section 3.2). 
Hondel further teaches that within the Au-Pt system, quenching produces a homogenous single phase alloy composition which is in a workable state. 
Hondel teaches that after this, spinodal decomposition occurs during heat treating at temperatures 400C or above, which results in a Pt-rich and an Au-rich phase, and subsequently increases hardness and strength, while producing a more corrosive-resistant alloy than the AuPdRh alloy (see section 2.5.3, para. 5 and 6; one of ordinary skill in the art would appreciate that the Au and Pt-rich phases comprise the composition claimed such that the Au-rich phase comprises 4at% or more Au than the matrix phase, and the Pt-rich phases similar comprises 4at% or more Pt than the matrix phase).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the well-known processing route of Hondel for the invention disclosed by Doc1, in order to produce a dental or medical implant material with Au-rich and Pt-rich phases that provides improved hardness, strength and corrosion resistance (see teaching by Hondel above). 
It would have been obvious that the alloy of Doc1 in view of Hondel comprise the claimed phases (an Au-rich phase having a Au content higher by 4at% or more than the mother phase, and an Pt-rich phase having a Pt content higher by 4at% or more than the mother phase) and characteristics thereof (total amount of phases present, i.e., wherein the total of the Au-rich phase and Pt-rich phase is 1.5-25.4%), because the composition is overlapping and the processing route is substantially similar to that of the instant invention (see para. [0032] of the instant specification). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
Doc1 in view of Hondel are silent towards (Claim 1) the volume magnetic susceptibility, and therefore do not disclose a susceptibility of -32ppm or more and 60ppm or less. 
Doc1 and Hondel are also silent towards the Young’s modulus (Claims 4, 9 and 10) and thus do not disclose a Young’s modulus of 100 GPa or more. 
However, the composition is the same as claimed (see above; see also Claims 2-3 below), and the processing as taught by Hondel (see above; see Hondel, section 1.1, para. 1-2 and section 3.2, disclosing 59% Au, 30% Pt and 10% Pd alloy processed by melting, casting, rolling, homogenization, quenching, deep drawing and punching (i.e., plastic working), and heat treatment) is substantially similar to the instant invention (see para. [0032] of instant specification). 
Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise (Claim 1) the claimed volume magnetic susceptibility, as volume magnetic susceptibility is determined by composition, and the composition is the same as claimed. Further it would have been obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise (Claims 4, 9 and 10) the claimed Young’s modulus, because both the composition and the processing of Doc1 in view of Hondel is substantially identical to the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
Regarding Claim 2, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-70% Au, 4-35% Pt, and 10-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pd, and 4-20% Pt (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 70% Au, 15% Pt and 15% Pd (see para. 6), or a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-70% Au, 4-35% Pt, and 10-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 3, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-60% Au, 4-20% Pt, and 26-43% Pd (see para. 7). A composition of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) reads on the claimed compositions within the ternary phase diagram. 
For example, a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-60% Au, 4-20% Pt, and 26-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
	
Claim 1-3 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Doc1 in view of Hondel and Wagner (previously cited, US 20080063890 A1). 
Regarding Claims 1, 4 and 9-10, Doc1 discloses a medical Au-Pt-Pd alloy consisting of Au, Pt, Pd (see para. 1, para. 6 and para. 7). 
While Doc1 discloses that additional components may be included, one of ordinary sill in the art would appreciate that these additional components are optional and not required. Thus, one of ordinary skill in the art would also appreciate that the invention of Doc1 reads on the claimed limitations of ‘optional arbitrary additive elements’ wherein the ‘arbitrary additive elements are Ca and/or Zr having a total amount of 0 mass% or more and 0.5mass% or less.
Additionally, regarding the term ‘medical’, this is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02. 
Doc1 does not expressly disclose if inevitable impurities are present and in which amounts, but one of ordinary skill in the art would appreciate the invention of Doc1 desires the elements of only Au, Pt, and Pd to be present within the alloy. It would be obvious to one of ordinary skill in the art to limit any inventible impurity, such as those claimed (Ag, Co, Cr, Fe, Ir, Mg, Ni, Rh, Ru, Si, Sn and Ti), to be low as possible and 0%, and thus to be within the claimed range of 0-200ppm, in order to produce an alloy which only contains the desired elements (Au, Pt and Pd).
Doc1 further discloses wherein the Au-Pt-Pd alloy comprises:
a metal structure on any cross-section (one of ordinary skill in the art would appreciate the alloy comprised of metal to have a metal structure on any cross-section), and
a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pt, and 4-20% Pd (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 70% Au, 15% Pt and 15% Pd (see para. 6), or a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Doc1 does not specifically disclose the phases of the Au-Pt-Pd alloy nor percentages thereof.
Hondel teaches wherein a common processing route for Au-Pt-Pd alloys (see section 1.1, para. 1 disclosing 59% Au, 30% Pt and 10% Pd) include melting, casting, rolling, homogenization, quenching, deep drawing and punching (plastic working), and heat treatment for the production of precipitates (see section 1.1, para. 2; see also section 3.2). 
Hondel further teaches that within the Au-Pt system, quenching produces a homogenous single phase alloy composition which is in a workable state. 
Hondel teaches that after this, spinodal decomposition occurs during heat treating at temperatures 400C or above, which results in a Pt-rich and an Au-rich phase, and subsequently increases hardness and strength, while producing a more corrosive-resistant alloy than the AuPdRh alloy (see section 2.5.3, para. 5 and 6; one of ordinary skill in the art would appreciate that the Au and Pt-rich phases comprise the composition claimed such that the Au-rich phase comprises 4at% or more Au than the matrix phase, and the Pt-rich phases similar comprises 4at% or more Pt than the matrix phase).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the well-known processing route of Hondel for the invention disclosed by Doc1, in order to produce a dental or medical implant material with Au-rich and Pt-rich phases that provides improved hardness, strength and corrosion resistance (see teaching by Hondel above). 
It would have been obvious that the alloy of Doc1 in view of Hondel comprise the claimed phases (an Au-rich phase having a Au content higher by 4at% or more than the mother phase, and an Pt-rich phase having a Pt content higher by 4at% or more than the mother phase) and characteristics thereof (total amount of phases present, i.e., wherein the total of the Au-rich phase and Pt-rich phase is 1.5-25.4%), because the composition is overlapping and the processing route is substantially similar to that of the instant invention (see para. [0032] of the instant specification). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
Doc1 in view of Hondel are silent towards the volume magnetic susceptibility, and therefore do not disclose a susceptibility of -32ppm or more and 60ppm or less. 
However, the composition is the same as claimed (see above; see also Claim 2 and 3 below), and the processing as taught by Hondel (see above; see Hondel, section 1.1, para. 1-2 and section 3.2, disclosing 59% Au, 30% Pt and 10% Pd alloy processed by melting, casting, rolling, homogenization, quenching, deep drawing and punching (i.e., plastic working), and heat treatment) is substantially similar to the instant invention (see para. [0032] of instant specification). 
Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed volume magnetic susceptibility, as volume magnetic susceptibility is determined by composition, and the composition is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Wagner teaches wherein it is important for medical materials, and those which are to be biocompatible, to comprise a volume magnetic susceptibility which is matched to surrounding tissue or air (see para. [0015]). Wagner teaches that a range of -50ppm to 50ppm for volume magnetic susceptibility is appropriate for biocompatible materials and those used for implants because it incorporates the volume magnetic susceptibilities of air, water and organic materials (see para. [0018]).
It would have further been obvious to one of ordinary skill in the art to have comprised a volume magnetic susceptibility of -32ppm to 60ppm, as taught by Wagner, for the invention disclosed by Doc1 and Hondel. One would be motivated to do this in order to produce a biocompatible alloy which is appropriately designed to match the volume magnetic susceptibility of the environment for an implant (see teaching above by Wagner).

Regarding Claim 2, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-70% Au, 4-35% Pt, and 10-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pd, and 4-20% Pt (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 70% Au, 15% Pt and 15% Pd (see para. 6), or a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-70% Au, 4-35% Pt, and 10-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 3, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-60% Au, 4-20% Pt, and 26-43% Pd (see para. 7). A composition of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) reads on the claimed compositions within the ternary phase diagram. 
For example, a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-60% Au, 4-20% Pt, and 26-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claims 4, 9 and 10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Doc1 in view of Hondel and Wagner, as applied to Claims 1-3 above, respectively, in further view of Van der Zel (US 5472333 A).
Regarding Claims 4 and 9-10, Doc1 and Hondel are silent towards the Young’s modulus and thus do not disclose a Young’s modulus of 100 GPa or more. 
However, the composition is the same as claimed (see Claims 1-3 above), and the processing as taught by Hondel (see above; see Hondel, section 1.1, para. 1-2 and section 3.2, disclosing 59% Au, 30% Pt and 10% Pd alloy processed by melting, casting, rolling, homogenization, quenching, deep drawing and punching (i.e., plastic working), and heat treatment) is substantially similar to the instant invention (see para. [0032] of instant specification). 
Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed Young’s modulus, because both the composition and the processing of Doc1 in view of Hondel is substantially identical to the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Van der Zel discloses wherein a similar alloy (see Abstract; see Col. 5, lines 14-15) with similar processing (see Col. 3, lines 18-41 and Col. 5, lines 15-16 and 38-48, disclosing melting, casting, homogenization, quenching, cold rolling (i.e., plastic working), and heat treatment/aging) obtains a Young’s Modulus of 140 GPa (see Col. 5, line 57). Van der Zel teaches wherein the higher modulus allows for the advantage of manufacturing of thinner products (see Col. 4, line 64 - Col. 5, line 6).
It would have been obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise a Young’s modulus of 140 GPa, as taught by Van der Zel, in order to manufacture advantageously thinner, and therefore less expensive, implant and dental products (see teaching by Van der Zel above).

Response to Arguments
Applicant’s arguments, filed July 22, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Van der Zel, have been fully considered and are persuasive in view of Applicant’s amendments to the claims limiting the transitional language to be ‘consisting of’ and the amount of Rh (inevitable impurity) to be a maximum of 200ppm.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments directed to Van der Zel as a primary reference are deemed moot in view of the new grounds of rejection.

Applicant’s arguments, filed July 22, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Doc1 in view of Hondel, have been fully considered but respectfully not found persuasive. 
Applicant argues that one of ordinary skill in the art would not use the processing of Hondel (for spinnerets) for the invention disclosed by Doc1 (for dental implants). Applicant argues that the Examiner has failed to produce a reasoned explanation for applying the process of Hondel for the invention of Doc1 because Doc1 is for a different application than Hondel. Applicant argues that hardness, strength and corrosion resistance are unnecessary for dental alloys and that Examiner produces no evidence that these characteristics would be desired for dental alloys. 
These arguments are not found persuasive. 
Hondel establishes that this is a common processing route for these alloys. This processing route is known in the art. One of ordinary skill in the art would recognize this is also a well-known processing route used for other alloys, such as steel and aluminum alloys, which require the precipitation of phases after solutionizing for example. 
One of routine skill in the art would appreciate that characteristics such as hardness, strength and corrosion resistance would be desired for a dental alloy. One of ordinary skill in the art would recognize a dental alloy would require a particular hardness and strength such that it did not deform or break against impact in one’s mouth, and corrosion resistance is particularly important to dental alloys such that the environment of a human mouth would not cause corrosion and weakening of the dental implant. 
Further, Applicant alleges that the processing of Hondel for the invention of Doc1 would impart the exact hardness, strength and corrosion resistance properties of Hondel, despite compositional differences between Hondel and Doc1. There is no basis for this assumption. Additionally, Applicant has not claimed any of these properties. Applicant has not provided evidence to show that the hardness, strength and corrosion resistance would be undesirable or detrimental in a dental alloy, or outside the bounds of the instant invention. Applicant has not shown that the processing route of Hondel would produce characteristics in the invention of Doc1 which would be unsuitable for the application of Doc1, or differentiate Doc1 from the claimed invention.

Applicant argues that Hondel fails to teach are an area ratio of Au-rich phase and Pt-rich phase within an Au-Pt-Pd matrix phase because Hondel describes the spinodal decomposition to be only a Pt-rich phase in an Au-rich phase matrix. 
This argument is not found persuasive.
	Hondel is describing a binary system. The rejection is of Doc1 in view of Hondel, wherein Doc1 discloses the composition comprising Pd. The rejection is not suggesting the exact phase distributions of a particular binary phase diagram without Pd would be the result of the invention of Doc1, but rather it would be obvious to one of ordinary skill in the art that the processing of Hondel, and the fact that it is known that spinodal decomposition occurs within the Au-Pt system, would result in the claimed structure when applying the processing of Hondel to Doc1.   

	Applicant argues that reasonable expectation of success and predictability is not presented in the rejection for either the phase fractions and microstructure, nor the magnetic susceptibility.
	These arguments are not found persuasive.
	There is a reasonable expectation of success for the claimed microstructural features because the processing of Hondel is established and known in the art. There is predictability because the spinodal decomposition between Au and Pt in the binary system is well documented and known. There would be reasonable expectation of success, and it would be predictable, that the miscibility gap between these two elements would present in ternary systems as well.
	The magnetic susceptibility would have predictability and expectation of success because the magnetic susceptibility depends from composition, and the composition is known (see Doc1 and rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishihara (cited by Applicant, JP 2001207226 A; English Machine Translation provided): teaches an overlapping composition (see Abstract). For example, an alloy comprising 25wt% Pd, 5wt% Pt and remainder (70wt%) Au would comprise 57.7at% Au, 4.2at%Pt, and 38.1at% Pd, which reads on the claimed ranges.
Shima (US 20170029927 A1): teaches a medical Au-Pt alloy wherein a Pt-rich phase exists with an Au-rich phase within an Au matrix (see para. [0019] and see Fig. 1), and wherein the amount of Pt-rich phase is adjusted by composition (see para. [0016]). Shima teaches 1-22% Pt-rich phases, and a preferable amount of 5-15% Pt-rich phase, in order to tailor the magnetic susceptibility to be -13ppm to -5ppm and also suitable for MRI use (see para. [0007] and para. [0020]; see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KILEY S STONER/             Primary Examiner, Art Unit 1735